DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Response to Amendment/Arguments
The amendment filed 05/06/2022 has been entered. Claims 1-8, 10, 12-20 remain pending in the application. Applicant’s arguments have been fully considered but are moot because amendments necessitated new ground of rejection presented in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable NAYLOR et al. ( GB 2536975 A, “NAYLOR”- prior art of record - all citations are to the previously provided English translation) in view of Speldrich et al. (US 20120192643 A1, “Speldrich”).

Regarding independent claim 1,

NAYLOR in figures 1-19c discloses a sensor assembly (10), comprising: a substrate (e.g., Figs.4,5a parts 161 and 162 of manifold 107 also see P.16 L.15-25 ) that defines: a plurality of openings (e.g., fig.5a: ports 118), each opening adapted to receive at least one sensing die (sensor module 110) therein; and an inlet conduit (the flow passages that begins gas flow from conduit 150 that is all around different places in the device and e.g., from inlet 116 or 117 and the flow passages are defined between disk or gasket 123 and ribs and then the gas flow expels from those portions of conduit 150 (150B) to the atmosphere read on the inlet conduit) between a first end (e.g., figs. 5b and15 first end of 150, such as 116) of the substrate (109/107) and a second end (e.g., figs. 5b and15 end of 150, such as 117 or 150B that gas is expelled to atmosphere) of the substrate (109/107), the first end (e.g.,116) being adapted to receive an inflow of a gas (e.g. fig. 15 or any of figs.17a-17e); and a disk (gasket 123) comprising a top portion and a bottom portion (gasket has top and bottom portion or surfaces), the disk (123) positioned immediately adjacent the substrate (109/107) so that the top portion of the disk (123) is exposed to the inlet conduit (the flow passages that begins gas flow from conduit 150 that is all around different places in the device and e.g., from inlet 116 or 117 and the flow passages are defined between disk or gasket 123 and ribs and then the gas flow expels from those portions of conduit 150 (150B) to the atmosphere read on disk exposed to the inlet conduit), wherein the top portion (top portion gasket 123) of the disk (123) includes at least one bump ribs 126/156/fig.8, wherein  a passage (fig.15/passage between 116 and 117) is defined for the gas to flow from the first end (116/fig.15) to a sensor head of the at least one sensing die (110/104) via the second end (117/fig.15) of the substrate (161 and162/107),  wherein the passage is adapted to circulate the gas to the plurality of openings (118) with uniform pressure and flow-rate of the gas (fig.15 and P.12 lines 29 through P.13 L.2,and  L.28-31).  

Naylor fails to disclose wherein the substrate 107/109 and the disk 123 are coupled such that a gap is defined between the at least one bump.

Speldrich in figs. 6-9 and ¶0049 teaches a sensor assembly 80 comprising the top portion of the disk 82 includes at least one bump 94, wherein the substrate 84 and the disk 82 are coupled such that a gap (shown between clapboard 94 and boss 108 with passageways 96/98) is defined between the at least one bump 94 and the at least one sensing die 108/114, wherein  a passage (96/98) is defined for the gas to flow from the first end 88/fig.7 to a sensor head of the at least one sensing die 114 via the second end 90/fig.7 of the substrate 84.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Speldrich’s clapboard or bump and define a gap between the at least one bump and the at least one sensing die of Naylor’s assembly. One of ordinary skill in the art would know bumps, clapboards may be configured to have different alternatives to create sub-passages that are fluidly connected to the other sub-passages both upstream and downstream of the boss (as suggested by Speldrich¶0045-¶0047) therefore using them for creating flow passages based on the desired application such as creating more uniform or parallel flow paths enhances the accuracy of different sensor modules.

Regarding claim 2, NAYLOR further discloses: a housing (100) comprising a top cover (101) and a bottom cover (103), wherein the top cover (101) comprises an inner portion and an outer portion and the bottom cover comprises an inner portion and an outer portion (101 and 103 both have inner and outer portions), wherein the inner portion of the top cover and the inner portion of the bottom cover are configured to enclose the substrate (109/107).  

Regarding claim 3, NAYLOR further discloses the bottom portion of the disk (123) is mounted on the inner portion of the bottom cover (103).  

Regarding claim 4, NAYLOR further discloses the bottom portion of the disk (123) defines a plurality of grooves (fig.7 not labeled portions on disk 123).  

Regarding claim 5, NAYLOR further discloses the inner portion of the bottom cover (103) includes a plurality of locking elements (160), and wherein the plurality of locking elements (160) is adapted to be locked with the plurality of grooves (fig.7 not labeled portions on disk 123).  
Examiner notes that locking members 160 in the bottom cover 103 makes it obvious that grooves on disk 123 be locked with similar locking means to the bottom cover.

Regarding claim 6, NAYLOR further discloses an outlet conduit (parts of plurality of conduits 150 that connects to the outlet for example any outlet in figs.17) mounted on the inner portion of the bottom cover(103), wherein the outlet conduit includes a first opening at a central axis of the inner portion of the bottom cover and a second opening at an outer periphery of the outer portion of the bottom cover (plurality of conduits 150 provided inside apparatus 10 with different routes in figs.17a-17e therefore those portions of plurality of conduits 150 in apparatus 10 that are connecting and conducting gas to outside teaches the limitation of outlet conduit).  

Regarding claim 7, NAYLOR further discloses the inlet conduit comprises a plurality of flow lines extending from one second end to the first end via the passage (plurality of flow lines inside apparatus 10/ manifold 109/107 with different routes between e.g., inlet 116 and outlet from e.g., 150B or 117 related to gas passages around sensor heads 104 as disclosed in figs.7 and 8 also e.g., page 16  lines 22-23  and 26-35 also Figs.7-8, teaches the limitation of a plurality of flow lines extending from the second end to the first end via the passage).  

Regarding claim 8, NAYLOR further discloses the first end (116) is configured to provide ingress of the gas therethrough and the second end (117) is configured to provide an egress of the gas via the passage (passage shown in e.g., fig.15 that in fig.7 is shown including channels such as 124a).  

Regarding claim 10, NAYLOR in figures 1-19c discloses a disk assembly, comprising:   a housing (100) comprising a top portion (101) and a bottom portion (103), wherein the top portion (101) includes a substrate (107/109), and wherein the substrate (107/109) defines: a plurality of openings (118) adapted to receive at least one sensing die (110) of a plurality of sensing dies; and an inlet conduit (the flow passages that begins gas flow from conduit 150 that is all around different places in the device and e.g., from inlet 116 or 117 and the flow passages are defined between disk or gasket 123 and ribs and then the gas flow expels from those portions of conduit 150 (150B) to the atmosphere read on disk exposed to the inlet conduit) between a first end (116) of the substrate (107/109) and a second end (117, or any other port connected to 15B) of the substrate (107/109), wherein the first end (e.g.,116) is adapted to receive an inflow of a gas (e.g.,fig.15), wherein the bottom portion of the housing (100) includes a disk (123), wherein the disk (123) comprises a top portion and a bottom portion, wherein the disk(123) is adapted to be positioned below the substrate (109/107) so that the top portion of the disk is exposed to the inlet conduit (the flow passages that begins gas flow from conduit 150 that is all around different places in the device and e.g., from inlet 116 or 117 and the flow passages are defined between disk or gasket 123 and ribs and then the gas flow expels from those portions of conduit 150 (150B) to the atmosphere read on disk exposed to the inlet conduit), wherein the top portion (top portion gasket 123) of the disk (123) includes at least one bump ribs 126/156/fig.8, wherein  a passage (fig.15/passage between 116 and 117) is defined for the gas to flow from the first end (116/fig.15) to a sensor head of the at least one sensing die (110/104) via the second end (117/fig.15) of the substrate (161 and162/107), wherein the passage (gas passage between 116 and 117 or 150B and include channels such as 124a in figs.7 and8) is adapted to circulate the gas to the plurality of openings (118) with uniform pressure and flow-rate of the gas (fig.15).  

Naylor fails to disclose wherein the substrate 107/109 and the disk 123 are coupled such that a gap is defined between the at least one bump.

Speldrich in figs. 6-9 and ¶0049 teaches a sensor assembly 80 comprising the top portion of the disk 82 includes at least one bump 94, wherein the substrate 84 and the disk 82 are coupled such that a gap (shown between clapboard 94 and boss 108 with passageways 96/98) is defined between the at least one bump 94 and the at least one sensing die 108/114, wherein  a passage (96/98) is defined for the gas to flow from the first end 88/fig.7 to a sensor head of the at least one sensing die 114 via the second end 90/fig.7 of the substrate 84.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Speldrich’s clapboard or bump and define a gap between the at least one bump and the at least one sensing die of Naylor’s assembly. One of ordinary skill in the art would know bumps, clapboards may be configured to have different alternatives to create sub-passages that are fluidly connected to the other sub-passages both upstream and downstream of the boss (as suggested by Speldrich¶0045-¶0047) therefore using them for creating flow passages based on the desired application such as creating more uniform or parallel flow paths enhances the accuracy of different sensor modules.

Regarding claim 12, NAYLOR further discloses the bottom portion of the disk (123) comprises an inner surface and an outer surface, wherein a bottom surface of the disk (123) is mounted on the inner surface of the bottom cover (103).  

Regarding claim 13, NAYLOR further discloses comprising an outlet conduit mounted on the inner surface of the bottom cover (103), wherein the outlet conduit includes a first opening at a central axis of the inner portion and a second opening at an outer periphery (plurality of conduits 150 provided in apparatus 10, the outlet portions of conduits 150 teaches on this limitation also shown in fig.17a-17e flow lines through this plurality of conduits 150). 
 
Regarding claim 14, NAYLOR further discloses the first end of the substrate (109/107) is configured to provide ingress (e.g.,116) of the gas therethrough and the second end (e.g.,117) of the substrate (109/107) is configured to provide an egress of the gas via the passage (figs.15 and 17a-17e).  


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable NAYLOR in view of  Speldrich and  RICHTER et al. (US 20190154551 A1, “RICHTER”).
Regarding independent claim 15,

 NAYLOR in figures 1-15 discloses a sensor assembly (10) for providing gas flow to a plurality of sensors (104), comprising: a housing (100) comprising a top cover (101) and a bottom cover (103), a substrate 1(09/107) positioned between the top cover(101) and the bottom cover (103) that defines: a plurality of openings (118) adapted to receive at least one sensor (104) of a plurality of sensors (104), and an inlet conduit (portion of plurality of conduits 150 in apparatus 10 between 116 and 117) comprising a first end (116) and a second end (117), wherein the first (116) end is adapted to receive an inflow of a gas (fig.15);  and a disk (123) comprising a top portion and a bottom portion, the disk (123) being positioned immediately adjacent to the substrate (161 and 162 of manifold 107) such that the top portion of the disk (123) is exposed to the second end of inlet conduit (the flow passages that begins gas flow from conduit 150 that is all around different places in the device and e.g., from inlet 116 or 117 and the flow passages are defined between disk or gasket 123 and ribs and then the gas flow expels from those portions of conduit 150 (150B) to the atmosphere read on disk exposed to the inlet conduit), wherein the top portion of the disk (123) and a portion of the substrate(109/107) defines a passage (124) for a gas to flow from the second end(117) of the inlet conduit (150) to a sensor head (104) of the at least one sensor(104), wherein the passage (passage between 116 and 117 including channels such as 124a) is adapted to circulate the gas to the plurality of openings (118) with uniform pressure and flow-rate of the gas.

NAYLOR fails to disclose 1) a parallel gas flow and 2) wherein a gap is defined between the at least one bump and the at least one sensor to define the passage via the second end of the substrate of the gap defined between the at least one bump and the at least one sensor.
Regarding limitation 2:
 Speldrich in figs. 6-9 and ¶0049 teaches a sensor assembly 80 comprising:
a gap (shown between clapboard 94 and boss 108 with passageways 96/98) is defined between the at least one bump (94) and the at least one sensor (114) to define the passage (96/98) via the second end (e.g., 90/fig.7) of the substrate 84  of the gap defined between the at least one bump 94 and the at least one sensor 114.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Speldrich’s clapboard or bumps and  defining a gap between the at least one bump and the at least one sensing die of Naylor’s assembly. One of ordinary skill in the art would know bumps may be configured to have different alternatives to create sub-passages that are fluidly connected to the other sub-passages both upstream and downstream of the boss (as suggested by Speldrich¶0045-¶0047) therefore using them for creating flow passages based on the desired application and more uniform flow enhances the accuracy of different sensor modules.

Regarding limitation 1:
RICHTER in figs.5-6 teaches a parallel gas flow.

It would have been obvious to one of ordinary skill in the art to use parallel gas flow as taught by RICHTER for NAYLOR’s sensor assembly modified by Speldrich for a uniform gas flow to NAYLOR’s sensors at the same time. One of ordinary skill in the art would know in parallel gas flows fluid flows through each sensor at approximately the same time and parallel gas flows are more practical when the flow resistances of all sensors are approximately the same to create uniform gas flow through each sensor (as suggested by RICHTER in ¶0036 and ¶0104).
Regarding claim 16, NAYLOR further discloses the top cover (101) and the bottom cover (107) are configured to enclose the substrate (109/107).  

Regarding claim 17, NAYLOR further discloses the bottom cover (103) comprises an inner surface and an outer surface, and wherein a bottom surface of the disk (123) is mounted on the inner surface of the bottom cover (103).  

Regarding claim 18, NAYLOR further discloses comprising an outlet conduit mounted on the inner surface of the bottom cover (103), wherein the outlet conduit includes a first opening at a center of the inner surface and a second opening at an outer periphery of the outer surface (plurality of conduits 150 provided in apparatus 10, the outlet portions of conduits 150 teaches on this limitation also shown in fig.17a-17e flow lines through this plurality of conduits 150).  

Regarding claim 19, NAYLOR further discloses the second end (117) of the inlet conduit (portion of conduit 150) comprises a plurality of flow lines extending from a second end (117) to a first end (116) of the outlet conduit via the passage (fig.15 and figs.6, 7-8 shows the passage including channels such as 124a that comprises a plurality of flow lines in between 116 and 117 teaches claim19).  

Regarding claim 20, NAYLOR further discloses the first end (116) of the inlet conduit (portion of conduit 150 between 116 and 117) is configured to provide ingress of the gas therethrough and the second end (117) of the inlet conduit (150) is configured to provide an egress of the gas via the passage (passage between 116 and 117 including channels such as 124a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856